Citation Nr: 0715818	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  99-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an extraschedular evaluation grater than 
10 percent for otitis media, right ear, and residuals of a 
right mastoidectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims for compensable evaluations for his service-connected 
hearing loss and residuals of a right mastoidectomy and 
otitis media of the right ear.  He reopened his claim for 
rating increases for these otolaryngological disabilities in 
October 1998.  During the course of the appeal, he was 
granted service connection for hearing loss of his left ear 
and a 10 percent evaluation for residuals of a right 
mastoidectomy and otitis media of the right ear, both made 
effective from the date he reopened his claim in October 
1998.  The 10 percent evaluation for otitis media is the 
maximum rating provided for by the schedule.  The issues now 
before the Board are entitlement to a compensable evaluation 
for bilateral hearing loss and an extraschedular evaluation 
greater than 10 percent for otitis media of the right ear and 
residuals of a right mastoidectomy.  


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that on 
audiological examination in February 1999 the veteran's 
service-connected bilateral hearing loss was manifested by 
average pure tone thresholds and a speech discrimination 
scores which translate to Level IV hearing in the right ear 
and Level II hearing in the left ear.

2.  The objective medical evidence demonstrates that on 
audiological examination in August 2000 the veteran's 
service-connected bilateral hearing loss was manifested by 
average pure tone thresholds and a speech discrimination 
scores which translate to Level VII hearing in the right ear 
and Level I hearing in the left ear.

3.  The objective medical evidence demonstrates that on 
audiological examination in November 2005 the veteran's 
service-connected bilateral hearing loss was manifested by 
average pure tone thresholds and a speech discrimination 
scores which translate to Level IV hearing in the right ear 
and Level I hearing in the left ear.

4.  Otitis media of the right ear and residuals of a right 
mastoidectomy is manifested by recurrent right inner ear 
infections, with associated earache, inner ear pain, 
mastoiditis, and purulent, foul-smelling discharge, and by 
occasional episodes of dizziness following treatment to drain 
and debride the mastoid cavity. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6100 (1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006) .   

2.  The criteria for an evaluation greater than 10 percent 
for otitis media of the right ear and residuals of a right 
mastoidectomy, to include an extraschedular evaluation, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.87a, Diagnostic Codes 6200, 6204 (1999); 38 C.F.R. § 4.87, 
Diagnostic Codes 6200, 6204 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, the veteran reopened his claim for a rating 
increase for his otolaryngological disabilities in October 
1998.  The RO denied his claims in an August 1999 rating 
decision and the current appeal ensued.  During the course of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was implemented in November 2000.  The VCAA describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  During the course of this appeal, 
the appellant was notified of the provisions of the VCAA as 
it pertained to the issues on appeal in correspondence dated 
in December 2003, March 2006, and May 2006.  

In an ideal situation, the notice required by 38 U.S.C.A. § 
5103(a) should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
Court held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

While the initial notice letter issued in December 2003 
provided full notice only after the initial decision, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the claimant was not provided full notice prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, additional evidentiary development was undertaken 
and thereafter the claims were readjudicated.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and the actions taken by VA have essentially cured 
the error in the timing of notice.  Therefore, the Board's 
adjudication of this appeal would not result in prejudice to 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
All relevant private and VA medical records showing the state 
of his bilateral hearing loss and otitis media of the right 
ear for the period from February 1999 to April 2006 have been 
obtained and associated with the evidence.  This evidence 
includes the reports of VA audiograms that were conducted in 
February 1999 and November 2005.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  In correspondence dated in March 2006 and 
May 2006, the veteran was duly notified of the VCAA in 
compliance with the Court's holding in Dingess.  Therefore, 
as there has been full compliance with all pertinent VA law 
and regulations, to move forward with adjudication of this 
appeal would not cause any prejudice to the veteran.

Pertinent law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

The Board notes that the criteria for rating hearing loss and 
diseases of the inner ear were revised effective June 10, 
1999.  As this appeal stems from a claim that was received in 
October 1998, the Board must consider both versions of the 
rating code.  However, effective-date rules under 
38 U.S.C.A. § 5110 (West 2002) prohibit an award based on a 
liberalizing law or regulation for the period prior to the 
effective date of the law or regulation.  Where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue.  
DeSousa v. Gober, 10 Vet. App. 461 (1997); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997). 

Entitlement to a compensable evaluation for bilateral hearing 
loss.

The veteran's service medical records show onset of right ear 
hearing loss during active duty.  By rating decision of 
January 1968, he was awarded service connection and a 
noncompensable evaluation for unilateral hearing loss.  The 
current appeal arises from an October 1998 application for 
compensable rating for hearing loss.  During the course of 
this appeal, the veteran was granted service connection for 
left ear hearing loss, effective from October 1998.  Thus, he 
is now service connected for a bilateral hearing loss.  The 
noncompensable evaluation was confirmed and the veteran now 
continues his appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 
(2006).  


Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD 
AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON PURETONE THRESHOLD 
AVERAGE
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been rated as noncompensable pursuant to Code 6100.  In this 
regard, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  This became 38 
C.F.R. § 4.86 (2006), which addressed rating exceptional 
patterns of hearing impairment.  The Court has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).  The Board notes that the RO, as the 
Agency of Original Jurisdiction, has previously considered 
the applicability of the revisions to the rating schedule in 
its rating decision of December 1999.  Therefore, there is no 
prejudice to the veteran for the Board to consider them in 
its adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board has compared the previous versions of Table VI and 
Table VII, and the new versions of these tables and has 
detected no discernable change.  However, the revisions made 
to 38 C.F.R. § 4.86 (2006) pertain to exceptional patterns of 
hearing loss and these newly developed criteria are pertinent 
to the veteran's current claim as they are applicable in 
cases when the claimant has a pure tone threshold of 55 
decibels or more at each frequency of 1000, 2000, 3000 and 
4000 Hertz, or when the claimant has a pure tone threshold of 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  In the present case, the evidence demonstrates 
that an exceptional level of impaired hearing exists in the 
veteran's right ear such that 38 C.F.R. § 4.86 is applicable 
to his claim.  However, we cannot apply the revisions to rate 
the veteran's hearing disability for the period prior to the 
date in which the revisions were implemented on June 10, 
1999.  [See DeSousa v. Gober, 10 Vet. App. 461 (1997); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997):  Effective-
date rules under 38 U.S.C.A. § 5110 (West 2002) prohibit an 
award for the period prior to the effective date of the law 
or regulation.  Where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue.]  

In sum, the Secretary has stated that 

"[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall 
revision of the rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of regulations.  We 
have explained above the reasons for the 
provisions of Sec. 4.86.  The preamble erred in 
discussing these provisions as liberalizations.  
Rather, they are an attempt to assure more 
equitable evaluations in a small number of 
veterans with unusual patterns of hearing 
impairment."

62 Fed. Reg. at 25,202.

The objective medical tests used by VA to assess the extent 
of hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2002))  
Therefore, his level of audiological impairment is based on 
his unassisted hearing acuity and negates any contention 
which he may make to the effect that his need of hearing aids 
forms a basis for an increased rating.

The Board notes that the reports of several private 
audiological tests are included in the evidence.  However, as 
these tests do not reports their objective findings in the 
same manner that VA audiological examinations do, they are 
probative only for demonstrating that the veteran has a 
chronic bilateral hearing loss condition.  Therefore, the 
Board will focus its analysis primarily on the findings 
obtained on the VA-authorized hearing tests conducted 
pursuant to this claim in February 1999, August 2000, and 
November 2005.

The results of the February 1999 VA examination shows pure 
tone thresholds, in decibels, which were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
75
75
65
70
60
68
LEFT
20
15
15
25
25
20

The veteran had speech recognition of 82 percent in his right 
ear and 90 percent in his left ear.  Evaluating this test 
score based on Table VI found at 38 C.F.R. § 4.85, the 
veteran's right ear hearing acuity is at Level IV and his 
left ear is at Level II.  (Applying the June 10, 1999 
revisions to the schedule does not make any difference in 
rating the hearing acuity level in his left ear as it would 
still be rated at Level XI.)  This level of hearing acuity, 
as reflected on Table VII of 38 C.F.R. § 4.85, is entitled to 
a noncompensable evaluation.  
 
The results of the August 2000 VA examination shows pure tone 
thresholds, in decibels, which were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
75
70
65
70
65
68
LEFT
25
30
20
30
30
28

Speech recognition was 66 percent in his right ear and 92 
percent in his left ear.  Evaluating this test score based on 
Table VI found at 38 C.F.R. § 4.85, the veteran's right ear 
hearing acuity is at Level VII and his left ear is at Level 
I.  (Alternatively, as there is exceptional hearing 
impairment of the right ear, it may be rated as Level V under 
Table VIA, but this would not confer a higher numeral).  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation.

The results of the November 2005 VA examination shows pure 
tone thresholds, in decibels, which were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
75
70
65
75
60
68
LEFT
30
30
25
40
55
38

Speech recognition was 80 percent in his right ear and 92 
percent in his left ear.  Evaluating this test score based on 
Table VI found at 38 C.F.R. § 4.85, the veteran's right ear 
hearing acuity is at Level IV and his left ear is at Level I.  
(Alternatively, as there is exceptional hearing impairment of 
the right ear, it may be rated as Level V under Table VIA, 
but this would not confer a higher numeral).  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, is entitled to a noncompensable evaluation.

In summary, the veteran's service-connected bilateral hearing 
loss is not manifested by a level of impaired hearing acuity 
at any time during the period from October 1998, to the 
present that would warrant the assignment of a compensable 
evaluation.  Therefore, his claim for a compensable 
evaluation for a bilateral audiological disability must be 
denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence does not demonstrate that the veteran's hearing 
loss presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  We note that the veteran's claims file indicates 
that he is service-connected and compensably rated for 
several other disabilities in addition to hearing loss, 
including otitis media and residuals of a right mastoidectomy 
(currently rated 10 percent disabling), tinnitus (currently 
rated 10 percent disabling), and an adjustment disorder with 
mixed anxiety and depressed mood (currently rated 30 percent 
disabling).  The Board therefore cannot accept the assertion 
that his bilateral hearing loss alone presents such an 
exceptional or unusual disability picture that it renders 
impractical the application of the regular schedular 
standards.   Therefore, to the extent that the veteran 
asserts that his claim should be considered for an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006), the Board finds that there is no evidence 
to support a referral of his case to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

Entitlement to evaluation greater than 10 percent for otitis 
media, right ear, residual of right mastoidectomy.

The veteran's service medical records show that he was 
hospitalized for chronic mastoiditis and chronic non-
suppurative otitis media of the right ear.  The medical 
records show that he was also diagnosed with cholesteatoma 
with conductive hearing loss of the right ear.  Treatment 
involved two radical mastoidectomy procedures.  By rating 
decision of January 1968, the veteran was awarded service 
connection and a noncompensable evaluation for otitis media, 
right ear, and residuals of a right mastoidectomy.  The 
current appeal arises from an October 1998 application for a 
rating increase for this disability.  By rating decision of 
December 2000, a 10 percent evaluation was awarded, effective 
from the date of claim.  The veteran now continues his appeal 
for a rating increase.

Prior to June 10, 1999, otitis media was rated under the 
criteria contained in 38 C.F.R. § 4.87a, Diagnostic Code 
6200, which provided for the assignment of a 10 percent 
evaluation (and no higher) for chronic suppurative otitis 
media during the continuance of the suppurative process.  

As of June 10, 1999, otitis media is rated as follows:

6200
Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination):
Rating

During suppuration, or with aural polyps
10
Note: Evaluate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, separately.
38 C.F.R. § 4.87, Diagnostic Code 6200

Hearing loss associated with any of the above disabilities 
was to be rated separately. 

The Board finds that the rating criteria contained in 
Diagnostic Code 6200 has remained largely unchanged following 
the revisions of June 10, 1999.  As a practical matter, the 
end result is that the revisions produce no essential change 
in how the criteria would be applied to the facts of the case 
for rating purposes.  Private and VA medical records dated 
from 1999 - 2006 show, in pertinent part, that the veteran 
received treatment on several occasions for recurrent right 
inner ear infections, with associated earache, inner ear 
pain, mastoiditis, and purulent, foul-smelling discharge from 
his ear canal and down his right Eustachian tube.  Treatment 
involved antibiotic medication therapy, myringotomies to 
clean, debride, and drain the mastoid cavity, and 
implantation of a tiny tube to act as a shunt to improve 
drainage of his inner ear.  An April 2006 private physician's 
statement indicated that the veteran experienced episodes of 
dizziness after each cleaning.  Despite this, the infection 
episodes were chronic and recurrent.  In his April 2006 
statement, the private physician deemed the veteran's 
condition to be "somewhat disabling."
The Board has considered the evidence and finds that the 10 
percent evaluation assigned for the veteran's chronic otitis 
media and residuals of a right mastoidectomy adequately 
reflects the criteria contemplated by the rating schedule for 
impairment due to recurrent suppurative episodes and 
mastoiditis.  The Board notes that the medical evidence 
indicates that the veteran experiences episodic dizziness 
after each cleaning treatment, and while this may allow his 
right ear disease to be rated under the criteria of 
peripheral vestibular disorders (labyrinthitis), as contained 
in Diagnostic Code 6204, the veteran's disability would only 
meet the criteria for a 10 percent evaluation for occasional 
dizziness.  The objective medical evidence does not 
demonstrate that his dizziness is constant and causes him to 
occasionally stagger, such that a 30 percent evaluation could 
be assigned under this Code.

The evidence does not demonstrate that the veteran's otitis 
media and residuals of a right mastoidectomy present an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  We note that 
the veteran's claims file indicates that he is service-
connected and compensably rated for several other 
disabilities in addition to otitis media and residuals of a 
right mastoidectomy, including hearing loss, tinnitus 
(currently rated 10 percent disabling), and an adjustment 
disorder with mixed anxiety and depressed mood (currently 
rated 30 percent disabling).  The Board therefore cannot 
accept the assertion that his otitis media and residuals of a 
right mastoidectomy by themselves present such an exceptional 
or unusual disability picture that it renders impractical the 
application of the regular schedular standards.   Therefore, 
to the extent that the veteran asserts that his claim should 
be considered for an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006), the Board finds 
that there is no evidence to support a referral of his case 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).

In view of the foregoing discussion, the Board concludes that 
the weight of the evidence is against the veteran's claim for 
an increased evaluation in excess of 10 percent for otitis 
media of the right ear and residuals of a right 
mastoidectomy.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation greater than 10 percent for otitis media, right 
ear, and residuals of a right mastoidectomy, to include an 
extraschedular evaluation, is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


